Citation Nr: 1715675	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 24, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board videoconference hearing before a Veterans' Law Judge (VLJ) on November 14, 2012.  The Veteran returned the videoconference affirmation but he did not appear for the hearing.

The Board remanded this claim in August 2014.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim requires additional development.  

The record indicates medical evidence has not been associated with the Veteran's file.  The Veteran was receiving ongoing mental health treatment at a VA medical center.  A VA treatment record from August 2014 notes a follow up appointment scheduled for October 2014.  However, there are no treatment records after the August 2014 appointment and it does not appear any attempts to obtain those records have been made.

Since it appears there are outstanding treatment records in VA's constructive possession related to the Veteran's ongoing mental health treatment, the claim must be remanded to obtain those records, as well as any other outstanding VA records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran's previous VA examination was performed in November 2014.  In light of the additional evidence and length of time since the Veteran's last VA examination, the Board finds that an additional opinion is necessary after receipt of the outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include those dated from August 2014.

2.  After the above requested development has been accomplished, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner is asked to address the diagnostic criteria in the DSM-V.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment cause by the Veteran's PTSD disability.  

All opinions should be accompanied by explanatory rationale that cites to evidence in the record and/or medically accepted theory and research.

3.  After completing all indicated development, the RO must readjudicate the increased rating claim for PTSD in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




